 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 1 of 7 Page ID #:6311



 1 BUREAU OF CONSUMER FINANCIAL PROTECTION
   SARAH PREIS (D.C. Bar No. 997387)
 2 (admitted Pro Hac Vice)
   Tel.: (202)-435-9318 / Email: sarah.preis@cfpb.gov
 3 JESSE STEWART (N.Y. Bar No. 5145495)
   (admitted Pro Hac Vice)
 4 Tel: (202)-435-9641 / Email: jesse.stewart@cfpb.gov
   N. NATHAN DIMOCK (D.C. Bar No. 487743)
 5
   (Admitted pro hac vice)
 6 Tel.: (202) 435-9198 / Email: nathan.dimock@cfpb.gov
   1700 G Street, NW
 7 Washington, DC 20552
   Fax: (202) 435-5471
 8
   LEANNE E. HARTMANN (CA Bar No. 264787)
 9 (Local Counsel for the Bureau of Consumer Financial Protection)
   301 Howard Street, Suite 1200
10 San Francisco, CA 94105
   Email: leanne.hartmann@cfpb.gov/Fax: (415) 844-9788
11
   Attorneys for Plaintiff the Bureau of Consumer Financial Protection
12
13 THE STATE OF MINNESOTA
   EVAN ROMANOFF (Attorney Reg. No. 0398223)
14 (admitted Pro Hac Vice)
   Assistant Attorney General
15 445 Minnesota Street, Suite 1200
   St. Paul, MN 55101-2130
16 Tel.: (651) 757-1454/Email: evan.romanoff@ag.state.mn.us

17 Attorneys for Plaintiff the State of Minnesota
18 THE STATE OF NORTH CAROLINA
   M. LYNNE WEAVER (N.C. Bar No. 19397)
19 (admitted Pro Hac Vice)
   MICHAEL T. HENRY (N.C. Bar No. 35338)
20 (admitted Pro Hac Vice)
   North Carolina Department of Justice
21 114 W. Edenton Street
   Raleigh, NC 27602
22 Tel.: (919) 716-6000 / Fax: (919) 716-6050
   Emails: lweaver@ncdoj,gov/mhenry@ncdoj.gov
23
   Attorneys for Plaintiff the State of North Carolina
24
   THE PEOPLE OF THE STATE OF CALIFORNIA
25 MICHAEL N. FEUER, City Attorney (CA Bar No. 111529)
   MARY CLARE MOLIDOR, Chief Assistant City Attorney, (CA Bar No. 82404)
26 CHRISTINA V. TUSAN, Supervising Deputy City Attorney (CA Bar No. 192203)
   WILLIAM PLETCHER, Deputy City Attorney (CA Bar No. 212664)
27 REBECCA MORSE, Deputy City Attorney (CA Bar No. 314853)
   OFFICE OF THE CITY ATTORNEY
28
                                                  1
       Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 2 of 7 Page ID #:6312



 1 200 N. Main Street, 500 City Hall East
   Los Angeles, California 90012-4131
 2 Tel: (213) 978-8707/Fax: (213) 978-8112
   Emails: christina.tusan@lacity.org / william.pletcher@lacity.org
 3
   Attorneys for Plaintiff the People of the State of California
 4
 5                         UNITED STATES DISTRICT COURT
 6                        CENTRAL DISTRICT OF CALIFORNIA
 7   Bureau of Consumer Financial                CASE NO. 8:19-cv-01998 MWF
     Protection, et al.,
 8                                                PLAINTIFFS’ NOTICE
                                                  OF APPLICATION
 9          Plaintiffs,
                                                  AND APPLICATION FOR
10                                                ENRTY OF DEFAULT JUDGMENT
            v.
                                                  AGAINST DEFENDANT
11
                                                  TRUE COUNT STAFFING INC.
     Consumer Advocacy Center Inc.,
12
     d/b/a Premier Student Loan Center, et
                                           Court:         Hon. Michael W. Fitzgerald
13   al.,
                                           Date:          January 11, 2020
14                                         Time:          10:00 AM
            Defendants.
                                           Place:         Courtroom 5A
15
16
17 TO THE COURT AND ALL PARTIES:
18        PLEASE TAKE NOTICE that on January 11, 2020, at 10:00 AM, or as soon
19 thereafter as this matter may be heard, Plaintiffs the Bureau of Consumer Financial
20 Protection, the State of Minnesota, the State of North Carolina, and the People of
21 the State of California (Plaintiffs) will, and hereby do, apply to the Court for entry
22 of a default judgment against Defendant True Count Staffing Inc., a corporation,
23 (True Count) on the grounds that said defendant has failed to notice the retention
24 of counsel, answer, or otherwise defend this action. The hearing will take place in
25 the Courtroom of the Hon. Michael W. Fitzgerald, First Street Courthouse, 350
26 West First Street, Courtroom 5A, Los Angeles, California 90012.
27        Plaintiffs’ application is based on the accompanying Memorandum of Points
28
                                                   2
        Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 3 of 7 Page ID #:6313



 1 and Authorities, the Declarations of N. Nathan Dimock, Mansour Heidari and Lisa
 2 Jones, and accompanying exhibits, the filings and records in this action, and any
 3 other evidence Plaintiffs may present in support of the application.
 4        The proposed judgment that Plaintiffs seek contains findings that Defendant
 5 True Count engaged in a deceptive student loan modification scheme that resulted
 6 in violations under §§ 1031, 1036(a), 1054, and 1055 of the Consumer Financial
 7 Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531, 5536(a), 5564 & 5565, and the
 8 Telemarketing and Consumer Fraud and Abuse Prevention Act (Telemarketing
 9 Act), 15 U.S.C. §§ 6101-6108, and its implementing regulation, the Telemarketing
10 Sales Rule (TSR), 16 C.F.R. Part 310 (Counts I-IV, VII-VIII, & XI). The
11 proposed judgment further finds that Defendant True Count violated the Minnesota
12 Prevention of Consumer Fraud Act, Minn. Stat. § 325F.69, et seq. (Count XIII),
13 and Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et seq. (Count
14 XIV); violated the North Carolina Debt Adjusting Act, N.C. Gen. Stat. § 14-423, et
15 seq. (Count XV), Unfair and Deceptive Practices Act, N.C. Gen. Stat. § 75-1.1
16 (Count XVI), and Telephonic Seller Registration Act, N.C. Gen. Stat. § 66-260, et
17 seq. (Count XVII); and violated the California Unfair Competition Law, Cal. Bus.
18 & Prof. Code § 17200, et seq. (Count XVIII).
19        The proposed judgment imposes a permanent injunction and orders
20 Defendant True Count to pay a civil money penalty of $30 million, and to pay
21 $55,360,817.14 in refunds or restitution. Pursuant to Local Rule 58-11, the
22 proposed judgment is submitted together with this Notice and Application.
23        Pursuant to Local Rule 55-2, defendants may submit declarations in
24 opposition to the amount requested.
25        The moving party was unable to hold a meet and confer with counsel
26 pursuant to L.R. 7-3 because Defendant True Count, a corporation, is not
27 represented by counsel.
28
                                                  3
       Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 4 of 7 Page ID #:6314



 1        Because Defendant True Count has not retained counsel nor filed a response
 2 or answer to the Complaint within the time allowed by the Court, and has not
 3 otherwise filed a defense in this action, Plaintiffs respectfully request that the Court
 4 enter an order and judgment of default against Defendant True Count.
 5        Further, should Defendant True Count fail to appear and/or respond to the
 6 instant Application after 28 days from the date of service as required pursuant to
 7 this Court’s procedures, and because damages are capable of ascertainment from
 8 definite figures contained in the documentary evidence and detailed affidavits
 9 submitted herewith, Plaintiffs respectfully request that the Court vacate the above-
10 referenced hearing and enter judgment by default without a hearing. Davis v.
11 Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
12
13
14 Dated: November 13, 2020                   Respectfully submitted,
15
                                              By: /s/ N. Nathan Dimock
16
17                                            N. Nathan Dimock (D.C. Bar No. 487743)
                                              (admitted pro hac vice)
18
                                              Enforcement Attorney
19                                            1700 G Street NW
                                              Washington, DC 20552
20
                                              Phone: (202) 435-9198
21                                            Fax: (202) 435-9346
                                              Email: nathan.dimock@cfpb.gov
22
23                                            Attorney for Plaintiff
                                              Bureau of Consumer Financial Protection
24
25                                            By: /s/ M. Lynne Weaver
26                                            M. Lynne Weaver (N.C. Bar No. 19397)
                                              (admitted pro hac vice)
27                                            Special Deputy Attorney General
28
                                                   4
        Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 5 of 7 Page ID #:6315



 1                                            North Carolina Department of Justice
                                              114 W. Edenton St.
 2
                                              Raleigh, NC 27603
 3                                            Phone: (919) 716-6039
                                              Fax: (919) 716-6050
 4
                                              Email: lweaver@ncdoj.gov
 5
                                              Attorney for Plaintiff
 6
                                              State of North Carolina
 7
 8                                            By: /s/ Evan Romanoff
                                              Evan Romanoff (admitted pro hac vice)
 9
                                              Atty. Reg. No. 0398223
10                                            Assistant Attorney General
                                              445 Minnesota Street, Suite 1200
11
                                              St. Paul, MN 55101-2130
12                                            Phone: (651) 757-1454
13                                            Fax: (651) 296-7438
                                              Email: evan.romanoff@ag.state.mn.us
14
15                                            Attorney for Plaintiff
16                                            State of Minnesota

17                                            By: /s/ Christina Tusan
18                                            Christina Tusan,
                                              Supervising Deputy City Attorney
19                                            Office of the City Attorney
20                                            Consumer and Workplace Protection Unit
                                              200 N. Main Street, 500 City Hall East
21                                            Los Angeles, CA 90012
22                                            213-473-6908
                                              Email: christina.tusan@lacity.org
23
24 I, Nathan Dimock, attest that all other signatories listed, and on whose behalf the
25 filing is submitted, concur in the filing’s content and have authorized the filing.
26 /s/ N. Nathan Dimock
27 N. Nathan Dimock
28
                                                   5
        Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 6 of 7 Page ID #:6316



1
                               CERTIFICATE OF SERVICE
2
           I hereby certify that on this 13th day of November, 2020, I filed the
3
     following documents with the Clerk of the Court using CM/ECF.
4
5
        • NOTICE OF APPLICATION AND APPLICATION FOR ENTRY OF
6
           DEFAULT JUDGMENT AGAINST DEFENDANT TRUE COUNT
7
8
        • MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
9
           PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
10
           AGAINST DEFENDANT TRUE COUNT
11
12
        • [PROPOSED] ENTRY OF DEFAULT JUDGMENT AND ORDER
13
           AGAINST DEFENDANT TRUE COUNT
14
15
        • DECLARATION OF N. NATHAN DIMOCK IN SUPPORT OF
16
           APPLICATION FOR ENTRY OF DEFAULT JUDGMENT AND
17
           ACCOPANYING EXHBITS
18
19
        • DECLARATION OF MANSOUR HEIDARI IN SUPPORT OF
20
           APPLICATION FOR ENTRY OF DEFAULT JUDGMENT AND
21
           ACCOMPANYING EXHIBIT
22
23
        • DECLARATION OF LISA JONES
24
25
        I also certify that the foregoing documents are being served on Defendant True
26
     Count at least 28-days prior to the above referenced hearing date via United Parcel
27
28
                                                   6
        Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
 Case 8:19-cv-01998-MWF-KS Document 233 Filed 11/13/20 Page 7 of 7 Page ID #:6317



 1 Service Next Day Air at the following addresses on file with the California
 2 Secretary of State:
 3
 4     7545 Irving Center Dr., Suite 200, PMB #108, Irvine, CA 92618
 5
 6     777 E. Sierra Madre Ave., Azusa, CA 91702
 7
 8     Because Defendant Wen is the only officer of Defendant True Count listed with
 9 the California Secretary of State, out of an abundance of caution, I also caused the
10 email delivery of electronic copies of the notice, application and related filings to
11 counsel for individual Defendant Wen.
12
13 Dated: November 13, 2020                   Respectfully submitted,
14
                                              By: /s/ N. Nathan Dimock
15
16                                            N. Nathan Dimock (D.C. Bar No. 487743)
                                              (admitted pro hac vice)
17
                                              Enforcement Attorney
18                                            1700 G Street NW
                                              Washington, DC 20552
19
                                              Phone: (202) 435-9198
20                                            Fax: (202) 435-9346
                                              Email: nathan.dimock@cfpb.gov
21
22                                            Attorney for Plaintiff
                                              Bureau of Consumer Financial Protection
23
24
25
26
27
28
                                                   7
        Notice of Appl. and Appl. for Entry of Default Judgment Against Defendant True Count
